Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0000021
                                                      06-FEB-2013
                                                      10:05 AM


                         SCPW-13-0000021

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


     FRANCIS P. GRANDINETTI, aka FRANCIS GRANDINETTI III, aka
FRANCIS ANTHONY GRANDINETTI II, with numerous "private ID" names
and aliases, a Hawai#i and New York federal citizen,
                            Petitioner,

                                vs.

        BOBBY ROSS GROUP, INC. (BRG), RICH INTERNATIONAL
  AIRWAYS, and SEVERAL TEXAS AGENTS FOR NEWTON COUNTY, ET AL.,
       FORMER SHERIFF BOBBY ROSS, GOVERNOR GEORGE BUSH,
        (TEXAS), DOMINION MANAGEMENT, AN OKLAHOMA AGENT,
                       Class-Respondents.


                       ORIGINAL PROCEEDING

                   ORDER DENYING PETITION FOR
           WRIT OF HABEAS CORPUS AND WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Francis Grandinetti’s

“Supervisory Habeas Corpus and Writ of Mandamus Petition: Texas

Arrest”, which was filed on January 10, 2013, and which we review

as a petition for a writ of habeas corpus and a writ of mandamus,

the documents attached thereto and submitted in support thereof,

and the record, it is unclear what specific relief petitioner

seeks by way of his petition.   Nevertheless, petitioner presents

no special reason for invoking the supreme court’s original
jurisdiction, see Oili v. Chang, 57 Haw. 411, 412, 557 P.2d 787,

788 (1976) (the supreme court “will not exercise its original

jurisdiction in habeas corpus proceedings when relief is

available in a lower court and no special reason exists for

invoking its jurisdiction”), and fails to demonstrate a clear and

indisputable right to relief, see Kema v. Gaddis, 91 Hawai#i 200,

204, 982 P.2d 334, 338 (1999) (a writ of mandamus is an

extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action).   Therefore,

          IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for a writ of habeas corpus and

a writ of mandamus without payment of the filing fee.

          IT IS FURTHER HEREBY ORDERED that the petition is

denied.

          DATED:   Honolulu, Hawai#i, February 6, 2013.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack




                                  2